Citation Nr: 1418030	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a higher (compensable) initial rating (evaluation) for left foot hallux valgus with bunion deformity prior to May 29, 2007, and entitlement to a higher initial rating (evaluation), greater than 10 percent for left foot postoperative hallux valgus with bunion deformity from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010.

5.  Entitlement to a higher (compensable) initial rating (evaluation) for right foot hallux valgus with bunion deformity prior to October 30, 2007, and entitlement to a higher initial rating (evaluation), greater than 10 percent for right foot postoperative hallux valgus with bunion deformity from December 1, 2007 through August 3, 2010, and from November 1, 2010.

6.   Entitlement to a higher initial rating (evaluation) for bipolar disorder, greater than 30 percent from October 11, 2006 through January 13, 2011, and greater than 50 percent from January 14, 2011 through March 28, 2011.

7.  Entitlement to a higher initial rating (evaluation) for cervical muscle strain with secondary disc disease with radiculopathy of the right upper extremity, greater than 10 percent from October 11, 2006 through December 20, 2010, and greater than 20 percent from December 21, 2010.

8.  Entitlement to a higher initial rating (evaluation), greater than 10 percent for left arm radiculopathy associated with cervical muscle strain.

9.  Entitlement to a higher initial rating (evaluation) for right knee chondromalacia, greater than 10 percent from October 11, 2006 through July 6, 2008 and from September 1, 2008.

10.  Entitlement to a higher (compensable) initial rating (evaluation) for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for a thoracolumbar disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Current left shoulder pain since service has not been attributed to an underlying pathology.  

2.  Prior to May 29, 2007, the left foot disability was manifested by left foot pain with prolonged standing, and tenderness in the area of the first metatarsal phalangeal joint and first metatarsal head, and a nerve compression neuroma.

3.  From August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010, the Veteran's left foot disability was manifested by pain and tenderness in the great toe with prolonged standing and walking after having undergone operation with resection of the metatarsal head.  

4.  For the entire rating period, the residual well-healed left foot surgical scar was not painful or unstable, covered an area less than 6 square inches, and caused no limitation of function.  

5.  Prior to October 30, 2007, the right foot hallux valgus with bunion deformity was essentially asymptomatic with normal range of motion of the toes, some clawing of the lesser toes, no discomfort on manipulation of the foot, and normal motor strength.  

6.  From December 1, 2007 through August 3, 2010, and from November 1, 2010, the Veteran's right foot disability was manifested by continued right foot pain, increased with prolonged standing and walking, and a history of operation with metatarsal head resection, as well as a painful, superficial surgical scar that was not unstable, did not cover an area greater than 6 square inches, and caused no limited motion or limitation of function.  

7.  From October 11, 2006 through January 13, 2011, and from January 14, 2011 through March 28, 2011, the Veteran's bipolar disorder, including symptoms related thereto, resulted in total occupational and social impairment.  

8.  The cervical spine disability was manifested by constant neck pain with guarding severe enough to result in an abnormal kyphosis from October 11, 2006 to December 20, 2010.  

9.  For the entire rating period, the right arm radiculopathy associated with cervical muscle strain was manifested by mild impairment due to incomplete paralysis of the median nerve, as manifested by mild, intermittent pain, and mild paresthesias.

10.  For the entire rating period, left arm radiculopathy associated with cervical muscle strain was manifested by mild impairment due to incomplete paralysis of the median nerve, as manifested by intermittent pain, mild paresthesias, and slightly diminished reflexes of the left upper extremity

11.  From October 11, 2006 through July 6, 2008, and from September 1, 2008, the Veteran's right knee disability was manifested by chondromalacia patella and/or arthritis with painful limitation of motion to include reports of swelling, pain, giving way, and weakness; flexion limited to no more than 110 degrees (i.e., to a noncompensable degree); and separate residual post-meniscectomy symptoms of popping and stiffness mainly behind the right kneecap.  

12.  For the entire rating period, the Veteran's hypertension has required continuous medication for control, and approximates diastolic pressure predominantly at 100.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, and no higher, for left foot hallux valgus with bunion deformity are met for the portion of the rating period prior to May 29, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 5279 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for the left foot postoperative hallux valgus with bunion deformity have not been met or approximated for the portion of the rating period from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5276-5284 (2013).

4.  The criteria for an initial rating in excess of 10 percent for the right foot hallux valgus with bunion deformity have not been met or approximated for the portion of the rating period prior to October 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5276-5284 (2013). 

5.  The criteria for an initial rating in excess of 10 percent for right foot postoperative hallux valgus with bunion deformity have not been met or approximated for the portion of the rating period from December 1, 2007 through August 3, 2010, and from November 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5276-5284 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate, initial rating of 10 percent for the residual, tender right foot surgical scar are met for the portion of the rating period from December 1, 2007 through August 3, 2010, and from November 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (in effect prior to October 23, 2008).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 100 percent rating for bipolar disorder are met from October 11, 2006 through January 13, 2011, and from January 14, 2011 through March 28, 2011.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, and no higher, for cervical muscle strain with secondary disc disease are met for the portion of the rating period from October 11, 2006 through December 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2013).

9.  The criteria for an initial rating in excess of 20 percent for cervical muscle strain with secondary disc disease are not met or approximated for the portion of the rating period from December 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5243 (2013).

10.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate, initial 10 percent rating, and no higher, for right arm radiculopathy associated with cervical muscle strain are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.124a, DC 8515 (2013).

11.  The criteria for an initial rating in excess of 10 percent for left arm radiculopathy associated with cervical muscle strain are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.124a, DC 8515 (2013).

12.  The criteria for an initial rating in excess of 10 percent for the right knee chondromalacia have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5258, 5260-5263 (2013).

13.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate, initial 10 percent rating for the removal of semilunar cartilage with residual symptoms of popping and stiffness mainly behind the right kneecap have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.71a, DC 5259 (2013).

14.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for hypertension are approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2010 notice letter sent prior to the initial denial of the service connection claim for a left shoulder disorder, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with multiple VA medical examinations from January 2007 to November 2013.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  Records from the Social Security Administration were obtained.  Service treatment records are complete and included in the record.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

Service Connection Analysis for a Left Shoulder Disorder

The Veteran contends that has a current left shoulder disorder, and the onset of left shoulder symptoms began during service.  In the alternative, he contends that he has a current left shoulder disorder that was caused or aggravated by the service-connected cervical spine disability and/or right and left arm radiculopathy.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left shoulder disability that had its onset during active service, or is otherwise causally or etiologically related to active service.  The Board notes that service treatment records include several complaints of radicular and myofascial pain in the left shoulder during military service.  Also, post-service VA treatment records include complaints of left shoulder pain.  However, no medical professional has identified an underlying pathology for the left shoulder to which the complaints of pain may be attributed.   X-rays performed in 2007 showed a normal left shoulder.  Also, at the June 2010 VA medical examination, the VA medical examiner opined that it was less likely than not that a current left shoulder condition was related to the left shoulder and myofacial pain that was present in the service because no intrinsic disease of the left shoulder was found on examination.  

The Board notes that the Veteran is competent competent to report any symptoms that come to him through the senses; however, left shoulder pain is a symptom and not a diagnosed disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran lacks the requisite medical expertise and medical training to attribute any left shoulder pain he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis.  The Veteran has not alleged, and the evidence does not show, that he has a simple medical condition such as a left shoulder dislocation or a broken left shoulder for which lay evidence is sufficient to establish a diagnosis.  In such cases, a competent medical diagnosis of a left shoulder disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  Although the Veteran has alleged that he has a left shoulder disability, he is not competent to diagnose a left shoulder disability in this particular case; therefore, his lay opinion is of no probative value and outweighed by the medical evidence showing no current left shoulder disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

Thus, although the Veteran complained of left shoulder pain during service and has current left shoulder complaints, the current left shoulder symptoms have not been attributed to an underlying pathology.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997). In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record does not show a diagnosis of the claimed disability during the claim/appeal period, that holding is of no advantage. 

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a left shoulder disability; therefore, the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  In reaching the conclusion, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue; however, because the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial Rating Analysis for Hallux Valgus With Bunion Deformity, Left Foot

The Veteran's hallux valgus with bunion deformity of the left foot is rated at 0 percent prior to May 29, 2007, and post-operatively rated at 10 percent from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010 under the criteria at 38 C.F.R. § 4.71a, DC 5280 for unilateral hallux valgus.  

Hallux valgus is an angulation of the great toe away from the midline of the body, or toward the other toes, where the great toe may ride under or over the other toes.  See Dorland's Illustrated Medical Dictionary 811 (30th ed. 2003).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head. When the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. 
§ 4.31.  

Rating Period Prior to May 29, 2007

After review of the lay and medical evidence of record relevant to the portion of the rating period prior to May 29, 2007, the Board finds that the weight of the evidence is against a finding that the criteria for a 10 percent rating under DC 5280 for unilateral hallux valgus have been met or approximated.  The evidence shows a mild left foot hallux valgus disability, as opposed to severe, that had not been surgically treated and was not so severe as to be considered the equivalent of amputation of the great toe.  At the January 2007 VA medical examination, the VA medical examiner specifically noted that the Veteran had "mild" left foot hallux valgus with a bunion deformity.  Also, at the January 2007 VA medical examination, the Veteran reported medical treatment for the left foot disability consisting of some foot strengthening exercises recommended by a podiatrist, foot soaks with Epson salt water in the evenings, periodic use of toe spacers given to him by a podiatrist, and pain in the left foot with prolonged standing without weakness or fatigability, but denied taking medication or requiring shoe wear modifications to treat the left foot disability.  Although the Veteran told the January 2007 VA medical examiner that surgery to correct the deformity in the left foot had been discussed, left foot surgery had not yet been performed.  Thus, because the evidence does not show left foot hallux valgus with bunion deformity so severe as to be considered equivalent to amputation of the great toe, and there had been no operation on the left foot with resection of the metatarsal head, the evidence weighs against finding that a 10 percent rating under DC 5280 is warranted prior to May 29, 2007.   

Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), 5283 (malunion of, or nonunion of, tarsal or metatarsal bones), and 5284 (other foot injuries), when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.  Under DC 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under DCs 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  DC 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under DC 5284.

After consideration of the foregoing, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left foot disability picture more closely approximates the criteria for a 10 percent rating under DC 5279 for anterior metatarsalgia (Morton's disease) for the portion of the rating period prior to May 29, 2007.  Under DC 5279, a maximum 10 percent rating is warranted when there is evidence of anterior metatarsalgia (Morton's disease), either unilaterally or bilaterally.  At the January 2007 VA medical examination, the Veteran reported pain in the left foot with prolonged standing.  The January 2007 VA medical examiner also noted that, on examination, there was tenderness to palpation of the first metatarsal phalangeal joint and tenderness to palpation of the first metatarsal head on the plantar surface.  There is also some evidence suggesting the presence of a nerve neuroma compression of the second interspace of the left foot during this portion of the rating period.  See also September 2008 VA medical examination report (noting that, in August 2008, the Veteran had left foot surgery for nerve neuroma compression of the second interspace).  Morton's disease (i.e., neuralgia) is a form of foot pain caused by compression of a branch of the plantar nerve by the metatarsal heads that may lead to the formation of a neuroma.  See Dorland's Illustrated Medical Dictionary 1175, 1251 (30th ed. 2003).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that manifestations of the left foot disability during this portion of the rating period more closely approximate, or are analogous to, unilateral metatarsalgia such that a 10 percent rating for left foot hallux valgus with bunion deformity under DC 5279 is warranted for the portion of the rating period prior to May 29, 2007.  

The Board further finds that the evidence weighs against a finding that an initial rating in excess of 10 percent, or a separate rating, is warranted under other potentially applicable DCs pertaining to the foot for this portion of the rating period.  Under DC 5276 for unilateral acquired flatfoot, a 10 percent rating is awarded if the symptoms are moderate with manifestations of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 5276.  A 20 percent rating is awarded for unilateral flatfoot, which is severe with manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for unilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances." Id.  

In this case, the evidence shows a mild hallux valgus with bunion deformity of the left foot with left foot pain during prolonged standing, tenderness in the area of the great toe, reducible clawing of the lesser toes, and normal range of motion of the left foot.  See January 2007 VA medical examination report.  Although the evidence shows pain on manipulation and use of the left foot, it does not show weight-bearing line over or medial to great toe, or inward bowing of the tendo achillis.  The evidence also does not show marked deformity of the left foot, swelling on use, or characteristic callosities.  For these reasons, a rating in excess of 10 percent is not warranted for the left foot disability.  Furthermore, because manifestations of pain on manipulation and use of the left foot are contemplated by the current 10 percent rating under DC 5279 for anterior metatarsalgia (Morton's disease), a separate rating under DC 5276 is prohibited based on left foot pain.  38 C.F.R. § 4.14 (avoidance of pyramiding).       

The Board next finds that the evidence weighs against finding that the disability picture associated with the left foot hallux valgus with bunion deformity more closely approximates the criteria for a compensable rating under DC 5278 for acquired claw foot during this portion of the rating period.  Under DC 5278, a 10 percent rating is prescribed when there is evidence that the great toe is dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent rating is warranted for evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent rating is prescribed for marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  In this case, although the evidence shows the left great toe dorsiflexed to an angle of 30 degrees, and reducible clawing of the lesser toes, there was tenderness only in the area of the great toe metatarsal head, not all metatarsal heads, and left ankle dorsiflexion was not limited; therefore, because the criteria for a 10 percent rating under DC 5278 are not met or approximated, neither a higher rating nor a separate rating is warranted under DC 5278.  

The Board finds that the evidence weighs against finding that the disability picture associated with the left foot hallux valgus with bunion deformity more closely approximates the criteria for a compensable rating under DC 5283 for malunion or nonunion of the tarsal or metatarsals during this portion of the rating period.  Under DC 5283, a 10 percent rating is prescribed for moderate impairment due to malunion of, or nonunion of, the tarsal or metatarsal bones, a 20 percent rating is prescribed for moderately severe impairment due to malunion of, or nonunion of, the tarsal or metatarsal bones, and a 30 percent rating is prescribed for severe impairment due to malunion of, or nonunion of, the tarsal or metatarsal bones.  In this case, the evidence does not show malunion of, or nonunion, of the tarsal or metatarsal bones; therefore, neither a higher rating nor a separate rating is warranted under DC 5283.  

The Board finds that the evidence weighs against finding that the disability picture associated with the left foot hallux valgus with bunion deformity more closely approximates the criteria for even a compensable rating under DC 5284 during this portion of the rating period.  Under DC 5284 for "other" foot injury, a 10 percent rating is prescribed for moderate impairment due to foot injury, a 20 percent rating is prescribed for moderately severe impairment due to foot injury, and a 30 percent rating is prescribed for severe impairment due to foot injury.  In this case, the evidence shows that the Veteran's left foot disability is manifested by left foot pain with prolonged standing, tenderness in the great toe, reducible clawing of the lesser toes, and a mild bunion deformity, with normal range of motion and motor strength.  The left foot disability does not result in any other functional impairment or symptomatology during the rating period and has not undergone surgery (i.e., prior to May 29, 2007).  In consideration thereof, the Board finds that the left foot disability caused no more than a mild level of impairment.  For these reasons, a rating in excess of 10 percent, to include consideration of a separate rating, is not warranted.  

Because the maximum rating under DC 5277 for bilateral weak foot, and under DC 5282 for hammer toe, is 10 percent, and the evidence does not show weakness in the left foot (or bilaterally) or hammer toe of all toes without claw foot (i.e., the criteria for a 10 percent rating under each DC, respectively), the Board finds that a higher rating is not available, and a separate rating is not warranted under either of those DCs.  See January 2007 VA medical examination report.  Furthermore, because the evidence does not show hallux rigidus, and such a condition is to be rated as analogous to hallux valgus (i.e., a disability for which the Veteran does not meet the criteria for a 10 percent rating, as explained above), a higher rating is not available, and a separate 10 percent rating is not warranted under DC 5281 for hallux rigidus.  38 C.F.R. § 4.14.

Rating Periods from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010

For the portion of the rating period from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010, the left foot post-operative hallux valgus with bunion deformity is rated at 10 percent, which is the maximum rating available under DC 5280 for unilateral hallux valgus.

After considering the lay and medical evidence of record, the Board next finds that a rating in excess of 10 percent, to include consideration of a separate rating, is not warranted under any other potentially applicable DC for this portion of the rating period.  A rating in excess of 10 percent, including a separate rating, is not warranted under DC 5276 for acquired flat foot because the evidence shows the level of impairment caused by pes planus to be no more than mild, with pain on use and manipulation of the feet and occasional swelling on use, but without evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, marked deformity, or characteristic callosities.  See, e.g., September 2008 VA medical examination report (noting mild pes planus with normal Achilles tendon alignment, normal weight bearing, normal standing and walking, and no pain on manipulation except for slight tenderness in the left great toe).  Mild pes planus, and symptoms related thereto, are rated at 0 percent (i.e., noncompensable) under DC 5276 for acquired flat foot.  For these reasons, neither a higher rating nor a separate rating is warranted.  

The Board finds that a rating in excess of 10 percent, including a separate rating, is not warranted under DC 5279 for anterior metatarsalgia, which provides a maximum 10 percent rating for symptoms related to the disability.  Although the evidence shows that the Veteran has left foot pain, particularly in the great toe, during the period, and the evidence shows that left foot surgery for nerve neuroma compression of the second interspace did not occur until August 2008 (i.e., during the rating period), the left foot disability is rated at 10 percent under DC 5280.  The current 10 percent rating contemplates severe symptoms associated with hallux valgus, to include pain; therefore, the award of a separate 10 percent rating for the portion of the rating period under DC 5279 for the same symptomatology is prohibited.  38 C.F.R. § 4.14 (avoidance of pyramiding).  

The Board finds that a rating in excess of 10 percent, including a separate rating, is not warranted under DC 5278 for unilateral claw foot for this portion of the rating period.  The evidence does not show claw foot of the left foot, and the December 2010 VA medical examiner specifically noted that the Veteran's hallux valgus had been surgically corrected; therefore, the criteria for even a 10 percent rating under DC 5278 are not met.  

The Board finds that a rating in excess of 10 percent, including a separate rating, is not warranted under DC 5283 for impairment due to malunion of, or nonunion of, the tarsal or metatarsal bones.  The evidence does not show malunion of, or nonunion, of the metatarsal bones; therefore, a higher rating or separate rating is not warranted under DC 5283.  

The Board finds that a rating in excess of 10 percent, including a separate rating, is not warranted under DC 5284 for "other" foot injury for this portion of the rating period.  The evidence shows that the Veteran's left foot disability is manifested by pain and tenderness in the great toe with prolonged standing and walking, and had undergone operation with resection of the metatarsal head.  The Board finds that this level of impairment amounts to no more than a mild level of impairment, which is consistent with a 0 percent rating under DC 5284.  38 C.F.R. § 4.31.  The Veteran's left foot symptoms and functional impairment are contemplated in the 10 percent rating under DC 5280 for hallux valgus.  The evidence weighs against finding that the disability picture associated with the left foot post-operative hallux valgus with bunion deformity more closely approximates the criteria for a moderate impairment due to foot injury, or worse, under DC 5284 during this portion of the rating period such that even a 10 percent rating is warranted under that DC.  Also, a separate rating for the same symptomatology would be pyramiding and is prohibited.  38 C.F.R. § 4.14.   

Because the maximum rating under DC 5277 for bilateral weak foot, and under DC 5282 for hammer toe, is 10 percent, and the evidence does not show weakness in the left foot (or bilaterally) or hammer toe of all toes without claw foot (i.e., the criteria for a 10 percent rating under each DC, respectively), a rating in excess of 10 percent, to include a separate rating, is neither available nor warranted under either of those DCs.  Because the evidence does not show hallux rigidus, and such a condition is to be rated as analogous to hallux valgus (i.e., a disability for which the current 10 percent rating is in effect under DC 5280 for hallux valgus), neither a rating in excess of 10 percent rating nor a separate rating is warranted under DC 5281 for hallux rigidus.    

The Board has considered whether the Veteran is entitled to a separate rating for his residual surgical scar of the left foot based on scarring other than on the head, face, or neck, that is deep or that causes limited motion (DC 7801); scarring other than the head, face, or neck, that is superficial and does not cause limited motion and covers an area of 144 square inches or greater (DC 7802); unstable scarring (DC 7803)' painful scarring (DC 7804); or other scarring resulting in limitation of function (DC 7805); however, the weight of the evidence is against any such findings.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. 
§ 4.118, DCs 7801-7805 (prior to October 23, 2008).  The evidence shows that the Veteran's left foot surgical scar, which measures 6 centimeters, is well-healed, is not painful or unstable, covers an area less than 6 square centimeters, and does not cause limitation of function.  See, e.g., December 2010 VA medical examination report, September 2012 VA medical examination report.  For these reasons, the Board finds that a separate rating is not warranted under the under the rating criteria at 38 C.F.R. § 4.118 for scars.   

Extraschedular Consideration Analysis

The Board has further considered whether the initial rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The Board does not find any symptoms or functional impairment that is not already encompassed by the current 10 percent schedular rating for the entire rating period on appeal.  Prior to May 29, 2007, the left foot disability is manifested by left foot pain with prolonged standing, and tenderness in the area of the first metatarsal phalangeal joint and first metatarsal head associated with a nerve compression neuroma.  The schedular criteria under DC 5279 for unilateral anterior metatarsalgia (Morton's disease) contemplates the Veteran's left foot pain due to nerve neuroma compression, to include any pain and tenderness in the left great toe, and assigns a maximum 10 percent rating for left foot pain.  From August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010, the Veteran's left foot disability is manifested by pain and tenderness in the great toe with prolonged standing and walking after having undergone operation with resection of the metatarsal head.  The schedular criteria under DC 5280 for unilateral hallux valgus considers severe symptoms of hallux valgus, if equivalent to amputation of the great toe, as well as post-operative hallux valgus with operation with resection of the metatarsal head, and assigns a maximum 10 percent rating for this level of impairment and symptoms related thereto.  The residual well-healed surgical scar was not painful or unstable, covered an area less than 6 square inches, and caused no limitation of function.  The schedular criteria contemplate a 0 percent rating for a well-healed scar with the characteristics manifested by the residual left foot surgical scar.  38 C.F.R. §§ 4.31, 4.118, DCs 7801-7805 (prior to October 23, 2008).  

The above symptoms or impairments are contemplated in the schedular criteria for the current 10 percent schedular rating for the entire rating period ; therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's left foot disability are fully contemplated and adequately compensated by the current 10 percent rating under DC 5279 prior to May 29, 2007 and the 10 percent rating under DC 5280 from August 1, 2007 to August 6, 2007, from November 1, 2008 to January 19, 2009, and from April 2010.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left foot disability, and referral for consideration of extraschedular rating is not necessary.

Initial Rating Analysis for Hallux Valgus With Bunion Deformity, Right Foot

The Veteran's hallux valgus with bunion deformity of the right foot is rated at 0 percent prior to October 30, 2007, and at 10 percent for right foot postoperative hallux valgus with bunion deformity from December 1, 2007 through August 3, 2010, and from November 1, 2010, under the criteria set forth in 38 C.F.R. § 4.71a, DC 5280 for hallux valgus.  

Rating Period Prior to October 30, 2007

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating under DC 5280 are met prior to October 30, 2007.  For this portion of the rating period, the evidence shows that the right foot hallux valgus with bunion deformity was asymptomatic with normal range of motion of the toes, some clawing of the lesser toes, no discomfort on manipulation of the foot, and normal motor strength.  When describing manifestations of pes planus, symptoms of the right hind foot slightly in valgus and the Achilles tendon in a valgus angulation of 10 degrees were noted; however, the diagnosis of pes planus is a separate disability and is not part of the Veteran's service-connected right foot disability.  See, e.g., January 2007 VA medical examination report.  Because the evidence does not show that the Veteran's hallux valgus with bunion deformity of the right foot is severe so as to be the equivalent to amputation of the great toe, and the right foot disability had not yet been treated surgically, the Board finds that a compensable rating for right foot hallux valgus with bunion deformity is not warranted under DC 5280.    

The Board next finds that the evidence is against finding that that the criteria for a compensable rating are met under other potentially applicable DCs for rating foot disabilities.  Because the evidence shows that symptoms of weight-bearing line over or medial to great toe (i.e., right hind foot slightly in valgus) and inward bowing of the tendo achillis (i.e., Achilles tendon in a valgus angulation of 10 degrees) were attributed to the nonservice-connected disability of pes planus, and the evidence does not show pain on manipulation and use of the feet, even a 10 percent rating is not warranted under DC 5276 for acquired flat foot.  Because the evidence does not show a weak right (or left) foot, and the 10 percent rating is for bilateral (not unilateral) weak foot, a compensable rating under DC 5277 for bilateral weak foot is not warranted.  Because there is no pain associated with the metatarsals of the right foot, a 10 percent rating is not warranted under DC 5279 for anterior metatarsalgia.  Because the evidence does not show hallux rigidus, and the disability is to be rated as analogous to hallux valgus (i.e., a disability for which the Veteran is already in receipt of a 0 percent rating under DC 5280), a higher or separate 10 percent rating is not warranted under DC 5281.  Because the evidence does not show hammer toe of the right foot, or malunion of, or nonunion, of the tarsal or metatarsal bones of the right foot, a rating of 10 percent is not warranted under DC 5282 for hammer toe or DC 5283 for malunion or nonunion of the tarsal or metatarsal bones.  

The evidence also shows that, although there was a hallux valgus angle of 30 degrees, and reducible clawing of the lesser toes, there was no tenderness in the area of the great toe metatarsal head, and right ankle dorsiflexion was not limited; therefore, a 10 percent rating under DC 5278 for unilateral, acquired claw foot is not warranted.  Because the evidence does not show that the Veteran's right foot disability, which is manifested by pain and a mild bunion deformity but does not result in any other functional impairment or symptomatology and has not undergone surgery during this portion of the rating period, the disability picture does not approximate a moderate, moderately severe, or severe impairment to warrant a compensable rating under DC 5284 for other foot injury.  

Rating Period from December 1, 2007 to August 3, 2010

For the portion of the rating period from December 1, 2007 to August 3, 2010, and from November 1, 2010, the right foot post-operative hallux valgus with bunion deformity is rated at 10 percent, which is the maximum rating available under DC 5280; therefore, no higher rating is available under that DC.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has a painful, superficial residual surgical scar on the right foot such that the criteria for the maximum 10 percent rating under DC 7804 (for scars painful on examination) are met for this portion of the rating period (i.e., from December 1, 2007, excluding subsequent convalescence periods).  At the May 2008 VA medical examination, the VA medical examiner noted that the Veteran's 5.5 centimeter longitudinal surgical incision scar overlying the first metatarsophalangeal joint was minimally tender to palpation.  Similarly, at the September 2008 VA medical examination, the VA medical examiner noted that the Veteran had slight tenderness in the right great toe over the residual surgical scar.  

The Board is aware that the December 2010 VA medical examiner later noted that the Veteran's right foot surgical scar was well-healed, and there was no tenderness at the surgical site.  The September 2012 VA medical examiner and November 2013 VA medical examiner also described the Veteran's residual right foot surgical scar as not painful.  However, the Veteran has reported pain in the area of the surgical scar on the right great toe throughout the rating period, and tenderness over the right great toe at or near the location of the residual surgical scar was noted at two VA medical examinations performed during the rating period.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a separate rating of 10 percent is warranted under DC 7804 (in effect prior to October 23, 2008).  A rating in excess of 10 percent for the superficial, residual surgical scar is not warranted because the evidence does not show that the scar is unstable (DC 7803), results in limited motion or limitation of function (DC 7801 and DC 7805), or covers an area of 144 square inches (DC 7802 for scars that are superficial and do not cause limited motion).  See, e.g., September 2012 VA medical examination report (noting that the right foot residual surgical scar was not unstable, did not result in limitation of function, and measured eight centimeters by one centimeter).  

After review of the lay and medical evidence of record, the Board finds that it weighs against finding that that the criteria for a rating in excess of 10 percent, to include a separate rating, are met under other potentially applicable DCs for rating foot disabilities.  The evidence shows pain on use of the right foot during the rating period; however, weight-bearing was normal, and the Achilles tendon was intact, and non-tender with normal alignment despite the Veteran's report of right Achilles tendon pain at the November 2013 VA medical examination; therefore, the criteria for even a 10 percent rating under DC 5276 for acquired flat foot are not met.  

Because the evidence does not show a weak right (or left) foot, and a maximum 10 percent rating is available for bilateral (not unilateral) weak foot, a higher or separate rating under DC 5277 for bilateral weak foot is not warranted.  Because the symptom of right foot pain, including in the area of the metatarsals, is contemplated in the 10 percent rating for hallux valgus under DC 5280, the award of a separate 10 percent rating under DC 5279 for anterior metatarsalgia, which is the maximum rating available under the DC, is not warranted because to do so would be pyramiding.  38 C.F.R. § 4.14.  

Because the evidence does not show hallux rigidus, and the disability is to be rated as analogous to hallux valgus, a separate 10 percent rating is not warranted under DC 5281 because to do so would be pyramiding.  38 C.F.R. § 4.14.  Because the evidence does not show hammer toes of all toes of the right foot without claw foot (i.e., the criteria for the maximum 10 percent rating under DC 5282), or malunion of, or nonunion, of the tarsal or metatarsal bones of the right foot (DC 5283), neither a higher rating nor a separate 10 percent rating is warranted under DC 5282 or DC 5283.  

Furthermore, the evidence shows that the Veteran's right foot disability is manifested by continued right foot pain, increased with prolonged standing and walking, and had undergone an operation with metatarsal head resection.  All symptoms and related functional impairment are contemplated in the 10 percent rating under DC 5280 for hallux valgus for this portion of the rating period.  A separate 10 percent rating under DC 5284 for impairment due to other foot injury based on the same manifestations and symptoms would be pyramiding and is prohibited.  38 C.F.R. § 4.14.  Additionally, the disability picture does not approximate a moderately severe impairment, or worse, to warrant a rating in excess of 10 percent rating under DC 5284 for other foot injury. For example, the May 2008 VA medical examiner noted that there were no complications or sequelae associated with the right foot hallux valgus after the October 2007 bunionectomy.  The December 2010 VA medical examiner noted that the Veteran had hallux valgus with corrective surgery and residual myofascial syndrome.  The Veteran's gait has typically been described as normal throughout the rating period, as well as ankle range of motion.  This evidence weighs against finding a moderately severe level of impairment due to the foot disability.      

Extraschedular Consideration Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  The Board does not find any symptoms or functional impairment that is not already encompassed by the current 0 percent rating under DC 5280 prior to October 30, 2007, and the current 10 percent schedular rating under DC 5280 (for post-operative hallux valgus with history of resection of the metatarsal head) and the separate 10 percent rating under DC 7804 (for painful scarring) for the portion of the rating period on appeal beginning December 1, 2007.  Prior to October 30, 2007, the right foot hallux valgus with bunion deformity was essentially asymptomatic with normal range of motion of the toes, some clawing of the lesser toes, no discomfort on manipulation of the foot, and normal motor strength.  From December 1, 2007 forward (excluding convalescence periods), the Veteran's right foot disability is manifested by continued right foot pain, increased with prolonged standing and walking, and had a history of operation with metatarsal head resection.  Also, post-operatively, the Veteran had a painful, superficial surgical scar that was not unstable, did not cover an area greater than 6 square inches, and caused no limited motion or limitation of function.  

The schedular criteria under DC 5280 for unilateral hallux valgus considers severe symptoms of hallux valgus, if equivalent to amputation of the great toe, as well as post-operative hallux valgus with operation with resection of the metatarsal head, and assigns a maximum (and single) 10 percent rating for this level of impairment and symptoms related thereto.  Lesser symptoms and functional impairment related to hallux valgus are assigned a 0 percent rating.  38 C.F.R. § 4.31.  Throughout the rating period, the Veteran's symptoms are contemplated in the schedular criteria for the current staged rating (i.e., 0 percent prior to October 30, 2007 and 10 percent from December 1, 2007 (excluding convalescence periods)).  The schedular criteria under DC 7804 consider scars that are painful on examination. Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's right foot disability are fully contemplated and adequately compensated.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's right foot disability, and referral for consideration of extraschedular rating is not necessary.

Initial Rating Analysis for Bipolar Disorder

The Veteran's bipolar disorder is rated at 30 percent from October 11, 2006 through January 13, 2011, and at 50 percent from January 14, 2011 through March 28, 2011 under the criteria at 38 C.F.R. § 4.130, DC 9432.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's bipolar disorder causes total occupational and social impairment for the entire rating period.  The evidence shows that the Veteran has been unemployed throughout the rating period, with the exception of a brief (i.e., three to four month) period of employment at the post office in 2008.  At a September 2008 psychiatric evaluation performed in connection with the Veteran's application for Social Security disability benefits, the examining psychiatrist opined that the Veteran would have difficulty responding appropriately to supervisors and peers in a competitive work environment over a 40 hour work week.  At another September 2008 psychiatric disability evaluation performed approximately two weeks earlier, the Veteran reported panic attacks that wake him in the middle of the night, hearing voices when under significant stress, constant anxiety and depression, difficulty handling stress, feeling that others are "after him," and passive suicidal ideation.  The examiner noted that the Veteran's prognosis was guarded, and, due to the psychiatric symptomatology, the Veteran had difficulty sustaining attention, concentration, and making appropriate occupational adjustments.  Both of the September 2008 psychiatric examiners assigned GAF scores of 50, which is reflective of serious symptoms or serious impairment in social, occupational or school functioning.  The Veteran was awarded Social Security disability benefits effective October 10, 2006 for impairment caused by psychiatric disability.  This evidence shows total occupational impairment due to bipolar disorder, which is the level of occupational impairment contemplated by a 100 percent rating.     

The Board is aware of the evidence showing that the Veteran's level of social impairment is less severe than the occupational impairment caused by psychiatric disability.  The Veteran married and has had maintained a relationship with his spouse and their children, albeit with some difficulty, throughout the rating period, and reported having a friend at the January 2011 VA medical examination.  The Board also notes the Veteran's statements at various times that he believed that his physical problems were the primary reason, or part of the reason, for his unemployment. 

However, the Veteran's psychiatric symptoms have been essentially unchanged throughout the period, and the Veteran has repeatedly told mental health professionals that psychiatric medication did not improve his symptoms.  The Board also notes that, in April 2011,  the Veteran told a VA medical examiner that he minimized his psychiatric symptoms to avoid having to take more medication, and the April 2011 VA medical examiner then opined that the Veteran had total occupational and social impairment due to mental illness.  The Board further notes that the January 2007 VA medical examiner noted a GAF score of 45 for serious symptoms and/or serious impairment due to bipolar disorder, and questioned the stability of any employment obtained by the Veteran in light of the psychiatric symptoms.    

Furthermore, although the Veteran's spouse was not appointed his fiduciary for VA purposes until 2012, she has informed VA medical examiners that, for much of the rating period, she has been managing the household finances due to the Veteran's compulsive spending during manic episodes, managing his psychiatric medication due to the Veteran's noncompliance, and keeping the car keys and other modes of transportation away from the Veteran to prevent him from engaging in destructive behaviors such as soliciting prostitutes and frequenting a crime-ridden area during manic episodes.  See, e.g., January 2011 VA medical examination report.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the overall disability picture associated with bipolar disorder more closely approximates total occupational and social impairment for the entire rating period on appeal (i.e., from October 11, 2006 through January 13, 2011, and from January 14, 2011 through March 28, 2011); therefore, the criteria for a 100 percent schedular rating under DC 9432 for bipolar disorder are met.  

Because the Veteran has been awarded a 100 percent rating for bipolar disorder, and the 100 percent schedular rating recognizes total occupational and social impairment due to the psychiatric disability, consideration of extraschedular referral is not applicable for this issue.  

Initial Rating Analysis for Cervical Muscle Strain with Secondary Disc Disease

The Veteran's cervical muscle strain with secondary disc disease with radiculopathy of the right upper extremity is rated at 10 percent from October 11, 2006 through December 20, 2010, and rated at 20 percent from December 21, 2010 under the criteria at 38 C.F.R. § 4.71a, DC 5243.

Under the rating schedule, the Veteran's IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Evaluation Based On Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent for the cervical spine disability is warranted from October 11, 2006 through December 20, 2010, or a rating in excess of 20 percent for the cervical spine disability is warranted from December 21, 2010, based on incapacitating episodes under the criteria at 38 C.F.R. § 4.71a, DC 5243.  At the VA medical examinations, the Veteran denied having any incapacitating episodes due to the cervical spine disability.  Also, post-service treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the cervical spine disability.  For these reasons, the Board finds that a higher initial rating based on incapacitating episodes is not warranted. 

Evaluation Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Veteran is service-connected for radiculopathy of the left and right upper extremity, and those disabilities will be evaluated separately below.  There are no other neurologic abnormalities related to the cervical spine disability shown.    

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the cervical spine disability more closely approximates the criteria for a 20 percent rating under DC 5243 for the portion of the rating period from October 11, 2006 through December 20, 2010.  On the one hand, the September 2008 VA medical examiner noted a normal spinal curvature on examination, no cervical spine tenderness on palpation, a forward cervical flexion of 35 degrees, and a combined range of cervical motion of 280 degrees.  This evidence shows a disability picture consistent with the current 10 percent rating under DC 5243.  

On the other hand, there is evidence showing an abnormal spinal contour, which is likely due to guarding resulting from pain associated with the cervical spine disability.  At the September 2008 VA medical examiner wrote that cervical spine x-rays in November 2006 showed kyphosis.  See also May 2008 VA medical examination report (noting mild scoliosis); November 2011 VA chiropractor note (noting an assessment of cervical degenerative disc disease/degenerative joint disease with loss of curvature).  An abnormal spinal contour is a symptom contemplated by the 20 percent rating when caused by muscle spasm or guarding as a result of the cervical spine disability.  Guarding is defined, in pertinent part, as shielding from harm or taking precaution.  See Webster's II New College Dictionary, 504 (3rd ed. 2008).  At the September 2008 VA medical examination, the Veteran reported constant, daily neck pain, and the VA medical examiner noted pain during range of motion testing.  Also, VA treatment records show that a VA chiropractor, in November 2011, associated the Veteran's abnormal spinal contour with the cervical spine disability.      

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the cervical spine disability more closely approximates guarding severe enough to result in an abnormal spinal contour such as abnormal kyphosis; therefore, an initial rating of 20 percent is warranted for the portion of the rating period from October 11, 2006 to December 20, 2010.  

The Board next finds that a rating in excess of 20 percent is not warranted, either from October 11, 2006 to December 20, 2010, or from December 21, 2010, because the evidence does not show ankylosis of the entire cervical spine, or forward flexion limited to 15 degrees or less.  

As between the two methods for evaluating the Veteran's cervical spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's cervical spine disability based on the general rating formula is more advantageous to the Veteran because the method results in higher initial rating of 20 percent (from 10 percent) for the portion of the rating period from October 11, 2006 to December 20, 2010.  A rating is excess of 20 percent is not warranted under either method for any portion of the rating period. 

Extraschedular consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the cervical spine disability under DC 5243.  The Veteran's complaints of daily neck pain were considered during range of motion testing performed during the course of the appeal.  Range of motion findings, to include consideration of Deluca factors such as pain and stiffness, are contemplated by the rating schedule.  The Board specifically considered the Veteran's complaints of neck pain and painful motion, as well as evidence of abnormal spinal contour, when awarding the 20 percent schedular rating for the portion of the rating period from October 11, 2006 to December 20, 2010.  These symptoms are contemplated in the schedular criteria for the current 20 percent schedular rating for the entire rating period.  The evidence does not show any incapacitating episodes or cervical spine ankylosis.  Radicular symptoms have been contemplated in separate 10 percent ratings.

Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's cervical spine disability are fully contemplated and adequately compensated by the current 20 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's cervical spine disability, and referral for consideration of extraschedular rating is not necessary.

Initial Rating Analysis for Right Arm Radiculopathy

The Veteran's right arm radiculopathy has not been rated separately from the cervical spine disability during the rating period.  In consideration thereof, the Board finds that the disability has been rated at 0 percent for the entire rating period, under the criteria at 38 C.F.R. § 4.71a, 8515 for paralysis of the median nerve.  Under DC 8515, which addresses complete and incomplete paralysis of the median nerve, when the dominant extremity is involved, a 10, 30, or 50 percent evaluation is assigned where incomplete paralysis is mild, moderate, or severe, respectively.  See January 2007 VA medical examination report (noting that the Veteran is right hand dominant).  A 70 percent evaluation is assigned where there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  
38 C.F.R. § 4.124a.  

After review of the evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 10 percent rating under DC 8515 for mild, incomplete paralysis of the median nerve are met for the entire rating period.  At the September 2013 VA medical examination, the VA medical examiner noted mild intermittent pain of the right upper extremity, as well as mild paresthesias and/or dysesthesias of the right upper extremity, without numbness or constant pain.  The Veteran's report of symptoms is consistent throughout the rating period.  See, e.g., May 2008 VA medical examination report (noting the Veteran's report of symptoms of paresthesias and dysthesias in the bilateral upper extremities that have persisted since mid-2006).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating under DC 8515 for right arm radiculopathy, rated as analogous to mild, incomplete paralysis of the median nerve, is warranted.  

The Board next finds that a rating in excess of 10 percent under DC 8515 for right arm radiculopathy is not warranted because the disability picture associated with the right arm radiculopathy does not more closely approximate moderate, incomplete paralysis of the median nerve.  For example, at the September 2013 VA medical examination, the VA medical examiner noted mild intermittent pain of the right upper extremity, and mild paresthesias and/or dysesthesias of the right upper extremity; however, muscle strength testing, the reflex examination, and the sensory examinations were all normal.  The September 2013 VA medical findings are consistent with other medical evidence during the rating period.  For this reason, a separate 10 percent rating for mild, incomplete paralysis of the median nerve under DC 8515, and no higher rating, is warranted.

Initial Rating Analysis for Left Arm Radiculopathy

The Veteran's left arm radiculopathy is rated at 10 percent for the entire rating period, under the criteria at 38 C.F.R. § 4.71a, 8515 for paralysis of the median nerve.  Under DC 8515, for the minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation.  38 C.F.R. § 4.124a, DC 8515.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent under DC 8515 is warranted the left arm radiculopathy for any portion of the rating period.   For example, at the January 2007 VA medical examination, there was a slightly diminished deep tendon reflex of the biceps and triceps, and the Veteran reported mild paresthesias and/or dysesthesias; however, there was no tenderness or swelling of the upper extremity, and motor strength and the sensory examination were normal.  Similarly, at the May 2008 VA medical examination, motor strength testing and sensation examination were normal.  More recently, at the September 2013 VA medical examination, the VA medical examiner noted mild intermittent pain of the right upper extremity, as well as mild paresthesias and/or dysesthesias of the right upper extremity, without numbness or constant pain.  The evidence throughout the rating period depicts a disability picture for left arm radiculopathy that more closely approximates the criteria for the current 10 percent rating under DC 8515.  For this reason, the Board finds that a rating in excess of the current 10 percent under DC 8515 is not warranted.     

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  The schedular criteria for rating neurological impairment due to paralysis of the median nerve reasonably describe all symptoms and functional impairment associated with the Veteran's right and left arm radiculopathy.  The Veteran's right and left arm disabilities have both been manifested by intermittent pain and mild paresthesias and/or dysesthesias, with some numbness and slightly diminished deep tendon reflexes of the left biceps and triceps; however, motor strength testing has been normal, and sensory examination has been normal throughout the rating period.  

The 10 percent schedular criteria under DC 8515 contemplate mild impairment due to incomplete paralysis of the median nerve, without limitation regarding associated symptoms and functional impairment.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran' radiculopathy symptoms of the left and right upper extremities and related functional impairment, are fully contemplated in the current 10 percent schedular ratings under DC 8515 for each extremity; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected left and right arm radiculopathy disabilities, no extraschedular referral is warranted in this case.  

Initial Rating Analysis for Right Knee Chondromalacia

The Veteran's right knee chondromalacia is rated at 10 percent from October 11, 2006 through July 6, 2008 and from September 1, 2008, under the criteria at 38 C.F.R. § 4.71a, 5260 for limitation of leg flexion.  DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the weight of the evidence is against finding that a disability rating in excess of 10 percent for the right knee disability is warranted for any period under DC 5260.  In order for the Veteran to receive a higher disability rating under DC 5260 (limitation of leg flexion), the evidence must show that the service-connected right knee disability is manifested by flexion limited to 30 degrees or less.  In this case, the evidence shows that the Veteran's right knee flexion has ranged from 110 degrees to 140 degrees or greater, to include after consideration of Deluca factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.   Review of the Veteran's treatment records relevant to the rating period does not show that the right knee flexion has been limited to 30 degrees or less.  Thus, in consideration of the foregoing, the Board finds that the limitation of right knee flexion is contemplated in the current 10 percent disability rating, and does not approximate the degree required for a higher evaluation under DC 5260 for the rating period.  

The Board will next consider whether the criteria for a separate rating under DC 5261 for limitation of leg extension have been met.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence in this case does not demonstrate compensable limitation of extension under the schedular criteria, as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

After review of the lay and medical evidence in this case, the Board finds that the evidence weighs against finding that a separate rating under DC 5261 for limitation of leg extension is warranted for the rating period.  In order for the Veteran to receive a compensable (i.e., 10 percent) evaluation under DC 5261 (limitation of leg extension), the evidence must show that the service-connected right knee disability is manifested by extension limited to 10 degrees or greater; however, the evidence does not depict such a disability picture.  In this case, the evidence shows that the Veteran was able to extend to 0 degrees for the entire rating period, even after consideration of Deluca factors.  The Veteran's treatment records relevant to the rating period do not show that right knee extension has been limited to a compensable degree; therefore, a separate compensable evaluation under DC 5261 for limitation of extension is not warranted. 

In determining the range of motion, the Board has considered the Veteran's complaints of pain, swelling, weakness, and giving way associated with the right knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of the knee disability.  However, neither the objective medical findings nor the lay statements show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased or separate rating based on limitation of motion under either DC 5261 or DC 5260.  DeLuca, 8 Vet. App. at 206-07 (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  These factors are contemplated in the current 10 percent rating for the right knee disability for the entire rating period. 

The Board further recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  In this case, the Veteran has arthritis and is in receipt of a 10 percent disability rating under DC 5260.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, the Veteran is shown to have a stable right knee during the rating period; therefore, the evidence weighs against finding that a separate rating is warranted under DC 5257 for right knee instability.  

The Board will next consider whether the criteria for a higher or separate rating under DC 5259 for removal of symptomatic semilunar cartilage or 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  

Under DC 5259, a 10 percent rating is warranted for removal of symptomatic semilunar cartilage.  A 10 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a. 

Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that a separate 10 percent rating is warranted under DC 5259.  The evidence shows that the Veteran has had a partial meniscectomy, and has current residual symptoms of popping and stiffness mainly behind the right kneecap associated with the removal of the semilunar cartilage that are not contemplated by the 10 percent rating under DC 5260.  See January 2007 and November 2013 VA medical examination reports.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating under DC 5259 for residual symptoms associated with removal of semilunar cartilage is warranted for the entire rating period.   

The Veteran's complaint of right knee pain and painful motion have been attributed to the diagnosis of right knee chondromalacia patella; therefore, these symptoms may not be considered on the question of separate rating based on symptoms of meniscus removal.  Because the symptoms of popping and stiffness behind the right kneecap are not contemplated by the 10 percent rating for right knee chondromalacia patella under DC 5260, a separate rating based on residual symptoms from meniscus removal would not constitute pyramiding based on the facts presented in this case.  VAOPGCPREC 23-97 (noting that separate ratings under 5259 and 5003 must be considered); 38 C.F.R. § 4.14.    

The Board finds, however, that the manifestations of the Veteran's right knee disability do not more closely approximate the schedular criteria for a higher disability rating during the rating period under DC 5258.  The Board notes that, under DC 5258, a 20 percent disability rating is prescribed for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the maximum available under the DC.  In this case, the evidence does not show frequent episodes of locking.  Symptoms of pain and effusion are already contemplated in the 10 percent rating under DC 5260, which considers Deluca factors.  Other symptoms associated with the meniscectomy are contemplated in the separate 10 percent rating under DC 5259.  

Generally, because symptoms such as locking, pain, and effusion are factors contemplated when evaluating the Veteran's range of motion and any additional limitation after repetitive use, and the 10 percent disability rating under DC 5260 for arthritis with limitation of left knee flexion considers such symptomatology and the functional impairment related thereto, the assignment of a separate rating under DC 5258, in addition to the rating based on arthritis and limitation of motion (DC 5260), would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking), and rating these same symptoms or impairments under different diagnostic codes.  38 C.F.R. § 4.14.  

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular evaluation for the Veteran's knee disability for the rating period.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under DC 5256 or DC 5262.  Also, the Veteran is not shown to have genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted under for the entire rating period.  Because the Veteran's right knee surgical scars have been described as not painful, not unstable, and not covering a total area greater than 39 square cm, and no compensable residuals are shown during the rating period, a separate compensable rating for the Veteran's residual knee scars is not warranted.     

Extraschedular Consideration Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's right knee disability.  The Veteran's right knee disability has been manifested by chondromalacia patella and/or arthritis with painful limitation of motion to include reports of swelling, pain, giving way, and weakness; flexion limited to no more than 110 degrees (i.e., to a noncompensable degree); and residual post-meniscectomy symptoms of popping and stiffness mainly behind the right kneecap.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 10 percent schedular rating under DC 5260 specifically contemplates painful arthritis with limited flexion, including such considerations as pain, weakness, swelling, and giving way.  The separate 10 percent rating under DC 5259 contemplates the separate and distinct residual symptoms of meniscal abnormality due to the removal of semilunar cartilage, as discussed above.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran' right knee symptoms and related functional impairment, to include difficulty standing, walking and climbing stairs (i.e., pain on movement), are fully contemplated in the current 10 percent schedular rating under DC 5260 and the separate 10 percent rating under DC 5259; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right knee disabilities, no extraschedular referral is warranted in this case.  

Initial Rating Analysis for Hypertension

For the entire rating period, the Veteran has been rated at 0 percent under 38 C.F.R. § 4.104, DC 7101 for hypertensive vascular disease.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation required diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. 
§ 4.31.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent schedular rating under DC 7101 throughout the rating period.  Although the September 2012 VA medical examiner noted that there was no history of diastolic blood pressure predominantly 100 or more, blood pressure readings at the September 2012 VA medical examination were 160/100, 158/100, and 140/90.  Thus, two of the three blood pressure readings at the September 2012 VA medical examination showed diastolic pressure at 100.  The evidence also shows a fluctuation in blood pressure throughout the rating period, with diastolic pressure nearing 100 (i.e., in the 90s) at various times.  See, e.g., March 2012 VA physical medicine rehabilitation note (noting a blood pressure reading of 149/92); July 2011 VA nursing emergency department triage note (noting a blood pressure reading of 140/90); April 2011 VA physical medicine rehabilitation note (noting a past blood pressure reading of 209/97 in December 2010).  The evidence further shows that continuous medication is required for control of hypertension.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with hypertension more closely approximates the criteria for an initial 10 percent rating under DC 7101 for the entire rating period.

The Board next finds that the evidence weighs against a finding that the criteria for an even higher rating under DC 7101 are met.  Although the evidence shows a December 2010 systolic pressure reading at 209, systolic pressure typically ranged from 102 to 149 during the rating period.  Also, diastolic pressure ranged from 52 to 97 during the rating period.  Because the evidence does not show systolic pressure predominantly 200 or more, or diastolic pressure predominantly 110 or more, an initial rating in excess of 10 percent for hypertension under DC 7101 is not warranted.    

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 10 percent rating for hypertension.  The schedular criteria contemplate the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and approximates diastolic pressure of 100 or more throughout the rating period.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.


ORDER

Service connection for a left shoulder disorder is denied.

An initial rating of 10 percent, and no higher, for left foot hallux valgus with bunion deformity prior to May 29, 2007, is granted; an initial rating in excess of 10 percent from August 1, 2007 through August 6, 2007, from November 1, 2008 through January 19, 2009, and from April 1, 2010, is denied.

An initial compensable rating for right foot hallux valgus with bunion deformity prior to October 30, 2007, is denied; an initial rating in excess of 10 percent from December 1, 2007 through August 3, 2010, and from November 1, 2010, is denied.

A separate, initial 10 percent rating for the residual, tender right foot surgical scar from December 1, 2007 through August 3, 2010, and from November 1, 2010, is granted.  

An initial rating of 100 percent for bipolar disorder from October 11, 2006 through January 13, 2011, and from January 14, 2011 through March 28, 2011, is granted.

An initial rating of 20 percent, but no higher, for cervical muscle strain with secondary disc disease from October 11, 2006 through December 20, 2010, is granted; an initial rating in excess of 20 percent from December 21, 2010, is denied.

A separate, initial 10 percent rating for right arm radiculopathy for the entire rating period is granted.  

	(CONTINUED ON NEXT PAGE)


An initial rating in excess of 10 percent for left arm for the entire rating period is denied.

An initial rating for right knee chondromalacia in excess of 10 percent from October 11, 2006 through July 6, 2008 and from September 1, 2008 is denied.

A separate, initial disability rating of 10 percent for removal of semilunar cartilage with residual symptoms of popping and stiffness mainly behind the right kneecap for the entire rating period is granted.  

An initial rating of 10 percent for hypertension for the entire rating period is granted.


REMAND

The Veteran is currently diagnosed with a thoracic spine disability and a right shoulder disability, and contends that the disabilities are secondary to the service-connected cervical strain with secondary disc disease and right arm radiculopathy and/or left arm radiculopathy.  See March 2011 VA Form 9; see also May 2008 VA medical examination report (noting a diagnosis of mild, chronic trapezius strain of the right shoulder); May 2008 VA medical examination report (noting diagnoses of thoracic degenerative joint disease and mild scoliosis); October 2012 VA chiropractor note (noting current diagnosis of lumbar degenerative disc disease and degenerative joint disease).   Because a VA medical opinion addressing the likely etiology of the Veteran's right shoulder and thoracic spine disabilities has not yet been obtained, a remand is warranted.    

Accordingly, the issues of service connection for a thoracolumbar disorder and a right shoulder disorder are REMANDED for the following actions:

1.  Obtain a VA medical opinion from an appropriate medical professional regarding the likely etiology of the thoracic spine disability and the right shoulder disability, without further medical examination of the Veteran unless needed to provide the requested opinion.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosed disability, the examiner should offer the following opinions:  

(i)  Is it at least as likely as not (i.e., probability 50 percent of more) that the thoracic spine disability was caused by the service-connected cervical spine disability, to include the associated radiculopathy of the left and/or right arm?  Please explain the basis for the opinion. 

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that the thoracic spine disability was aggravated by (i.e., permanently worsened in severity beyond the normal progression) the service-connected cervical spine disability, to include the associated radiculopathy of the left and/or right arm?  Please explain the basis for the opinion.

(iii)  Is it at least as likely as not (i.e., probability 50 percent of more) that the right shoulder disability was caused by the service-connected cervical spine disability, to include the associated radiculopathy of the left and/or right arm?  Please explain the basis for the opinion.

(iv)  Is it at least as likely as not (i.e., probability 50 percent of more) that the right shoulder disability was aggravated by (i.e., permanently worsened in severity beyond the normal progression) the service-connected cervical spine disability, to include the associated radiculopathy of the left and/or right arm?  Please explain the basis for the opinion.

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


